 

--------------------------------------------------------------------------------

Exhibit 10.3
graphic [exhibit99_11.jpg]
 
 
      NOTICE OF GRANT
   
  
Company:
Cree, Inc.
4600 Silicon Drive
Durham, NC  27703
Tax I.D. 56-1572719
Participant: 
Award Number: 
Award Plan: 
Award Type: 
Grant Date: 
Performance Period: 
John T. Kurtzweil
006
2004 Long-Term Incentive Compensation Plan
Performance Units
August ­16, 2010
June 28, 2010 through June 26, 2011

 


Dear John:
 
I am pleased to inform you that Cree, Inc. (the “Company”) has awarded
Performance Units to you effective August 16, 2010 (the “Grant Date”).  This
award is subject to and governed by the terms of the Cree, Inc. 2004 Long-Term
Incentive Compensation Plan (the “Plan”), the terms of the Master Performance
Unit Award Agreement between you and the Company, and this Notice of Grant.
 
The amount payable to you pursuant to your Performance Units (“D”) will be
determined as the result of A x B x C, where:
 
●  
A equals your Base Salary;

 
●  
B equals your Performance Unit Target Award Level; and

 
●  
C equals the Performance Measurement.

 
For purposes of the foregoing, except as expressly provided otherwise in this
Notice of Grant, “Base Salary” shall refer to your annual base salary in effect
on the last day of the first fiscal quarter of fiscal year 2011 (“FY11”), as
provided in the Company’s human resources management system, unless your annual
base salary changes after the first fiscal quarter.  If your annual base salary
changes after the first fiscal quarter, “Base Salary” will mean the weighted
average annual base salary for the Performance Period determined by multiplying
each annual base salary in effect during the Performance Period by a fraction,
the numerator of which is the number of calendar days in the Performance Period
on which such annual base salary was in effect and the denominator of which is
the number of calendar days in the Performance Period.  Notwithstanding the
foregoing, if a Change of Control occurs during the Performance Period, the Base
Salary used to calculate any payment under this Notice of Grant shall be the
greater of your annual base salary in effect on the day prior to the Change in
Control or your annual base salary as of the last day of the Performance Period,
in each case as provided in the Company’s human resources management
system.  However, if you are on a leave of absence (other than a leave of
absence where you continue to be paid your full base salary through the
Company’s payroll system, except payments received under the Company’s
short-term disability income protection plan), for all or part of the
Performance Period, your Base Salary will be reduced proportionately to equate
to the base salary applicable to the number of calendar days you were not on a
leave of absence during the Performance Period.
 
For purposes of the foregoing, your “Performance Unit Target Award Level” is
thirty-nine percent (39%) of your Base Salary.
 
For purposes of the foregoing, the “Performance Measurement” is a percentage
between 0% and 150% determined by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) after assessing the Company’s performance
against FY11 revenue and non-GAAP earnings per share (“EPS”) targets.
 
Prior to or at the time of issuance of this Notice of Grant, you will receive
one or more schedules (collectively, the “Schedule”) showing the Performance
Measurement levels for revenue and non-GAAP EPS targets for the Performance
Period.  The Performance Measurement for the Performance Period will be 0%
unless both the

 
 

--------------------------------------------------------------------------------

 
 

minimum revenue and non-GAAP EPS targets are achieved.  Provided that the
minimum revenue and non-GAAP EPS targets are achieved, the Performance
Measurement for the Performance Period will be determined by averaging the
Performance Measurement levels associated with actual revenue and non-GAAP EPS
results for the Performance Period, rounded to the nearest whole percentage.
 
Except as provided in the Company's Severance Plan for Section 16 Officers, if
such plan is then in effect, and except as provided below with respect to your
death or LTD Disability (as defined in the Executive Change in Control Agreement
between you and the Company effective August 18, 2008 (the "Change in Control
Agreement")) or a Change in Control (as defined in Section 7.1 of the Cree, Inc.
Equity Compensation Plan (as amended and restated August 5, 2002 and without
regard to any subsequent amendments)), (i) you must be continuously employed by
the Company as the Company's Executive Vice President - Finance and Chief
Financial Officer through the last day of the Performance Period to have a right
to payment of your Performance Units, (ii) your Performance Units will not be
considered earned until last day of the Performance Period, and (iii) if you
terminate employment with the Company prior to the last day of the Performance
Period, with or without cause, you will forfeit your Performance Units.
 
After the end of the Performance Period, your actual Performance Measurement
will be determined as follows:
 
Step 1:
The Committee will, in good faith and in its sole discretion, determine the
Company’s actual revenue and non-GAAP EPS results for the Performance Period
(the “Results,” each a “Result”) using competent and reliable information,
including but not limited to audited financial statements, if available.

 
Step 2:
The Committee will determine the Performance Measurement for the Performance
Period by averaging the Performance Measurement levels on the Schedule that
corresponds to each Result, rounded to the nearest whole percentage.  However,
in the event a Change in Control occurs during the Performance Period, the
percentage for each Result will be no less than 100%.

 

Notwithstanding the foregoing, in order to ensure that the Company’s best
interests are met, except as specifically provided in the Change in Control
Agreement, the Committee in its discretion may decrease or eliminate the amount
payable pursuant to your Performance Units at any time prior to payment if it
determines in good faith that payment of the full amount otherwise payable
pursuant to the Performance Units is not warranted or appropriate; provided,
however, so long as you are not in breach of your Confidential Information
Agreement (as defined in the Change in Control Agreement), following (i) the
Company and another party entering into a written agreement that contemplates a
transaction, the consummation of which would result in a Change in Control as
defined in Subsection (a), (b), or (d) of such definition, or (ii) a Change in
Control (including without limitation a resulting Change in Control described in
clause (i)),  the Committee may not decrease or eliminate the amount payable as
otherwise determined in accordance with this Notice of Grant without your prior
written consent, except that, this restriction shall cease to apply if the
written agreement is terminated or expires without the occurrence of a Change in
Control.
 
In connection with the Committee’s determination of the annual revenue and
non-GAAP EPS results for the Performance Period, the Committee shall (without
limiting its authority to apply negative discretion as provided above) make
adjustments that eliminate the effect of any changes or events (each a “Change”)
that occur during such Performance Period and that were not fully anticipated
and/or accurately incorporated into the financial calculations when the
performance targets were determined, where (a) making the adjustment will
improve performance results, and (b) the Change has a material effect on results
under a performance target (determined consistently with past practice), and (c)
the Change comes within one or more of the following categories (determined
consistently with past practice, to the extent applicable):  (1) changes in
corporate or capital structure, including but not limited to debt or equity
offerings, mergers, acquisitions or divestitures; or (2) other unusual or
nonrecurring events.
 
If prior to settlement of your Performance Units, the Company terminates your
employment on account of your LTD Disability or you die, you or your beneficiary
will receive payment under your Performance Units as otherwise determined in
accordance with this Notice of Grant as if you had remained employed through the
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 

payment date for your Performance Units.  However, in such event your Base
Salary will be proportionally reduced based on the number of calendar days you
were employed by the Company and not otherwise on leave of absence as provided
above during the Performance Period.
 
If there is a Change in Control and your employment terminates In Connection
with a Change in Control prior to the end of the Performance Period, you will be
entitled to payment under your Performance Units as otherwise determined in
accordance with this Notice of Grant as if you had remained employed through the
end of the Performance Period, unless your employment is terminated subsequent
to the Change in Control on account of your LTD Disability or your death, in
which case the preceding paragraph will apply.  “In Connection with a Change of
Control” will have the same meaning as in Section 10(g) of the Change in Control
Agreement.
 
In general, payment under your Performance Units will be made as soon as
practicable after the end of the Performance Period and, in any event, will be
made no later than (i) the end of the second fiscal quarter following the end of
the Performance Period or, if earlier, (ii) the 15th day of the third month
after the later of the end of the Company's tax year in which the Performance
Period ends or the end of your tax year in which the Performance Period
ends.  However, if payment becomes due under your Performance Units on account
of your death or LTD Disability, payment will be made no later than the 15th day
of the third month after the later of the end of the Company’s tax year in which
your death or LTD Disability, as applicable, occurs or the end of your tax year
in which your death or termination of your employment on account of LTD
Disability, as applicable, occurs.  Alternatively, in the event a Change in
Control occurs prior to the payment date of your Performance Units, any payment
that becomes due under your Performance Units will be made no later than the
15th day of the third month after the later of the end of the Company’s tax year
in which the Change of Control occurs or the end of your tax year in which the
Change of Control occurs.
 
This award is intended to fulfill any and all agreements, obligations or
promises, whether legally binding or not, previously made by the Company or any
Employer under the Plan to grant you Performance Units or to provide you annual
incentive compensation for the Performance period.  By signing below, you accept
such award, along with all prior awards received by you, in full satisfaction of
any such agreement, obligation or promise.  By signing below, you expressly
acknowledge that you are not entitled to a payment for achievement of annual
corporate performance goals under the Management Incentive Compensation Plan.
 
Nothing in this Notice of Grant or the Master Performance Unit Award Agreement
is intended to modify or amend the Change in Control Agreement, including but
not limited to your right to receive the payment specified in Section 8(a)
thereof in accordance with the terms and conditions of the Change in Control
Agreement.
 

Date:  August 16, 2010
 

For Cree, Inc.     Accepted and agreed to:                         By: /s/
Charles M. Swoboda  
By:
/s/ John T. Kurtzweil   Charles M. Swoboda     John T. Kurtzweil   Chairman,
President and Chief Executive Officer      

 
 
 
- 3 -

--------------------------------------------------------------------------------

 